DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 3/31/2022 in response to the Non-Final Office Action by Examiner Lee have been fully considered. 

Applicant argues that amended claim limitations are allegedly sufficient to overcome the §101 rejection because the claims allegedly recite a practical application related to a weight quantization of batch normalization layers in a neural network and that the claims allegedly do not recite mental processes because the “human mind is not equipped to handle the large amounts of information typically processed by neural networks” (Applicant’s reply pgs. 8-11). The arguments have been fully considered.
Regarding the first part of the argument, the claim limitations have been amended to clearly recite a neural network implemented in hardware along with the batch normalization layers of the neural network and that the various operation steps of receiving, obtaining, assigning, and performing the quantizations are carried out via the batch normalization layers of the neural network. As such, the claim limitations are now integrated into a practical application sufficient to overcome the §101 rejection. Thus, the first part of the argument is persuasive.
Regarding the second part of the argument, the amount of data that a human mind can perform mentally or with the aid of pencil and paper versus that which can be performed via a computer program such as using a neural network is not a dispositive factor in determining whether a mental process is invoked or not. Rather, the issue is whether such data involves observations or judgements or evaluations that could practically be performed mentally or with the aid of pencil and paper, thus invoking the mental processes. The fact that Applicant chooses to use a computer program on the data would just amount to a mental process that is performable on a generic computer and nothing significantly more (see MPEP 2106.04(a)(2)(III)(C)). As such, the second part of the argument is not persuasive.   
In conclusion, the §101 rejection is withdrawn because the claims have been sufficiently amended to recite a practical application. Specifically, the claim limitations have been amended to clearly recite the neural network and its batch normalization layers and it is clear that the various operation steps are thus performed by the batch normalization layers of the neural network. Wherein the batch normalization layers of the neural network are not a concept that can practically be performed mentally or with the aid of pencil and paper. As such, the operations, which are now subsumed under the batch normalization layers of the neural network due to the amendments, are now integrated into a practical application sufficient to overcome the §101 rejection.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was discussed in an interview with attorney William Curry on 5/11/2022 and given in an email confirmation received on 5/16/2022.

The application has been amended as follows below, with strikeouts, brackets, and bold underlined limitations being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 3/31/2022 has been entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A quantization method for performing a quantization, comprising: 
for a plurality of batch normalization layers implemented in hardware in a neural network, performing operations for quantizing weights of the plurality of batch normalization layers to reduce a bit-width requirement amount and to reduce a memory capacity required to store the weights, the operations including: 
receiving a plurality of previously-learned first weights of the plurality of batch normalization layers; 
obtaining first distribution information of the plurality of previously-learned first weights; 
performing a first quantization on the plurality of previously-learned first weights using the first distribution information to obtain a plurality of second weights; 
assigning a first bit width, which is a part of all bit widths assigned to the quantization, to the first quantization; obtaining second distribution information of the plurality of second weights;
 assigning a second bit width, which is a part of all bit widths assigned to the quantization, to [[the]] a second quantization; 
performing [[a]] the second quantization on the plurality of second weights using the second distribution information to obtain a plurality of final weights having the first bit width and the second bit width; 2Application No.: 16/541,275Docket No.: PAN-358 
wherein the first bit width and the second bit width are a same bit width that is reduced from bit widths of the previously-learned first weights before the quantization.

Claim 6
The quantization method of claim 1, wherein the first distribution information includes an average value and a variance value of the plurality of previously-learned first weights, and the second distribution information includes an average value and a variance value of the plurality of second weights.

Claim 8
The quantization method of claim 1, further comprising repeating the receiving, the obtaining of the first distribution information, and the first quantizing, for the plurality of previously-learned first weights a predetermined number of times.

Claim 10
A batch normalization layer quantization device for performing a quantization, comprising: 
an input part that receives a plurality of previously-learned first weights of a plurality of batch normalization layers implemented in hardware in a neural network, and input data of the plurality of batch normalization layers; 
a processor that, for the plurality of batch normalization layers, performs operations for quantizing weights of the plurality of batch normalization layers to reduce a bit-width requirement amount and to reduce a memory capacity required to store the weights, the operations including:
obtaining first distribution information of the plurality of previously-learned first weights[[,]]; 
performing a first quantization on the plurality of previously-learned first weights using the first distribution information to obtain a plurality of second weights[[,]]; 
assigning a first bit width, which is a part of all bit widths assigned to the quantization, to the first quantization[[,]]; 
obtaining second distribution information of the second plurality of weights[[,]];  
assigning a second bit width, which is a part of all bit widths assigned to the quantization, to [[the]] a second quantization[[,]];  
performing [[a]] the second quantization on the plurality of second weights using the second distribution information to obtain a plurality of final weights having the first bit width and the second bit width[[,]]; and 
performing normalization on the input data using the plurality of final weights; and 
a memory that stores the plurality of final weights using the first bit width and the second bit width[[,]];  
wherein the first bit width and the second bit width are a same bit width that is reduced from bit widths of the previously-learned first weights before the quantization.

Claim 14
The batch normalization layer quantization device of claim 10, wherein the first bit width and the second bit width are 4 bits.
Claim 16
The batch normalization layer quantization device of claim 10, wherein the first distribution information includes an average value and a variance value of the plurality of previously-learned first weights, and the second distribution information includes an average value and a variance value of the plurality of second weights.

Claim 17
The batch normalization layer quantization device of claim 10, wherein the processor repeats the receiving, the obtaining of the first distribution information, and the first quantizing, for the plurality of previously-learned first weights a predetermined number of times.

Claim 18
A quantization method for performing a quantization, comprising: 
for a plurality of batch normalization layers implemented in hardware in a neural network, performing operations for quantizing weights of the plurality of batch normalization layers to reduce a bit-width requirement amount and to reduce a memory capacity required to store the weights, the operations including: 
receiving a plurality of previously-learned first weights of the plurality of batch normalization layers; 
obtaining first distribution information of the plurality of previously-learned first weights; 
performing a first quantization on the plurality of previously-learned first weights using the first distribution information to obtain a plurality of second weights; 
assigning a first bit width, which is a part of all bit widths assigned to the quantization, to the first quantization; 
obtaining second distribution information of the plurality of second weights; assigning a second bit width, which is a part of all bit widths assigned to the quantization, to [[the]] a second quantization; 
performing [[a]] the second quantization on the plurality of second weights using the second distribution information to obtain a plurality of final weights having the first bit width and the second bit width; and 
performing normalization on [[the]] an input data using the plurality of final weights; 
wherein the first bit width and the second bit width are a same bit width that is reduced from bit widths of the previously-learned first weights before the quantization.

Claim 19
The quantization method of claim 18, wherein the first distribution information includes an average value and a variance value of the plurality of previously-learned first weights, and the second distribution information includes an average value and a variance value of the plurality of second weights.

Conclusion
Claims 1, 5-10, and 14-20 are allowed. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chen et. al. “FxpNet: Training a deep convolutional neural network in fixed-point representation”: describing a framework for training deep neural networks that involve model quantization. Wherein the quantization process reduces bit widths. The process comprises linear quantization and using “integer batch normalization”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        



/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128